Case 8:17-cv-02175-JSM-JSS Document 17 Filed 10/18/18 Page 1 of 1 PageID 63




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

LEINORA EADY,

       Plaintiff,

v.                                                   Case No. 8:17-cv-02175-JSM-JSS

CREDIT ONE BANK, N.A.,

       Defendant.


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to this action hereby stipulate to

dismissal of this action with prejudice and with each party to bear its own costs of court, thereby

concluding this matter in its entirety.


Respectfully submitted,



s/Octavio Gomez                                   s/Jocelyn C. Smith
Octavio Gomez, Esquire                            Jocelyn C. Smith, Esquire
Morgan & Morgan, Tampa, P.A.                      Sessions, Fishman, Nathan & Israel, LLC.
One Tampa City Center                             3350 Buschwood Park Drive, Suite 195
Tampa, FL 33602                                   Tampa, FL 33618
Tele: (813) 223-5505                              Tele: (813) 440-5328
Fax: (813) 223-5402                               Fax: (866) 466-3140
TGomez@ForThePeople.com                           jsmith@sessions.legal
Florida Bar#: 0338620                             Florida Bar#: 0036554
Attorney for Plaintiff                            Attorney for Defendant
